UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2011. Commission File Number: 000-53684 CSR plc (Translation of registrant's name into English) Churchill House Cambridge Business Park Cowley Road Cambridge CB4 0WZ United Kingdom Tel: +44 (0) 1223 692000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X] Form 40-F [_] Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(l): Indicate by checkmark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [_] No[x] If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not Applicable Information furnished on this form: Regulatory announcement: Director/PDMR Shareholding and Purchase of Own Shares EXHIBITS Exhibit No. Description Regulatory announcement related to the shareholding of a Director/PDMR of the registrant dated April 28, 2011. Regulatory announcement related to the registrant’s purchase of its own shares dated April 28, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 28, 2011 CSR plc (Registrant) By: /s/ Brett Gladden Brett Gladden Company Secretary Exhibit 1.1 Director/PDMR Shareholding RNS Number : 6188F CSR plc 28 April 2011 CSR plc (the Company) Dealing by Person Discharging Managerial Responsibility Announcement of the automatic vesting of options and disposal of ordinary shares of the Company The Company announces that on 21 April 2011, Mr Adam Dolinko, acquired 8,892 ordinary shares in the Company following the automatic vesting of RSU's pursuant to the terms of grant. In accordance with the conditions attaching to the vesting, 3,275 ordinary shares were sold at a price of £3.713 per share in order to satisfy the tax liability arising on vesting. Following the disposal, Mr Dolinko holds 22,040 ordinary shares in the Company. ENDS This information is provided by RNS The company news service from the London Stock Exchange END RDSSEFSAAFFSESL Exhibit 1.2 Purchase of Own Shares RNS Number : 7082F CSR plc 28 April 2011 28 April 2011 CSR plc ("CSR") Purchase of own shares On Thursday 28 April 2011, CSR purchased 73,000 ordinary shares of 0.1p each at prices between 370.9p and 375.05p per share of which 73,000 ordinary shares are being held in treasury.This represents less than 0.1 per cent. of CSR's current issued ordinary share capital. Such purchase was effected pursuant to the irrevocable instruction announced by CSR on 4 April 2011. Following the repurchase, 14,155,400 ordinary shares of 0.1p each are currently held by CSR in treasury and 171,123,256 ordinary shares of 0.1p each (excluding those ordinary shares of 0.1p each held in treasury) are currently in issue. Enquiries: CSR plc Will Gardiner, Chief Financial Officer Cynthia Alers, IR Director Tel: +44 (0) 1 FD James Melville-Ross Haya Herbert-Burns Tel: +44 (0) 20 7831 3113 This information is provided by RNS The company news service from the London Stock Exchange END POSEAKLPFDFFEFF
